COUGHLIN, P. J.
This is an appeal from a judgment in favor’ of the defendants in a claim and delivery action involving the possession of an automobile.
The appellants contend that the evidence is not sufficient to sustain this judgment. The record before this court does not include either a settled statement of facts or a reporter’s transcript, of the oral proceedings before the trial court. Under these circumstances on appeal it must be presumed that the evidence was sufficient to sustain the judgment.
The judgment is affirmed.
Hilliard, J., and Mitchell, J., concurred.